          Case 1:19-cv-00109-SM Document 74 Filed 12/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE
_________________________________________
                                                               )
       MARK ANDERSON,                                          )
                                                               )
                      Plaintiff,                               )
             v.                                                ) Civil Action No.1:19-cv-00109-SM
                                         )
TRUSTEES OF DARTMOUTH COLLEGE,           )
                                         )
              Defendant,                 )
_________________________________________)

                                     NOTICE OF APPEAL


Notice is hereby given that plaintiff in the above-captioned case, hereby appeals to the United

States Court of Appeals for the Circuit from the order of this Court, ruling entered on December

4th 2020. Plaintiff is seeking to proceed in forma pauperis.




                                              Respectfully submitted,

Dated: 12/11/2020                             Mark Anderson


                                             /s/Mark Anderson

                                              Mark Anderson
                                                                            JD2018265@Gmail.com
          Case 1:19-cv-00109-SM Document 74 Filed 12/11/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


I hereby certify that a copy of the following document was sent electronically to Dartmouth’s

Counsel via the ECF.




Date: 12/11/2020                                                 Mark Anderson



                                        Signature:____ _                            __________
